Citation Nr: 0314031	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased rating for status post surgical 
repair of a recurrent right shoulder separation, currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from June 1981 to 
March 1983.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In that decision, the RO confirmed 
a 10 percent evaluation for the veteran's right shoulder 
disability.  In May 1996, the RO increased the veteran's 
disability rating to 20 percent.  The veteran failed to 
report for a scheduled Board hearing in Washington, DC.  

In a March 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development.  In October 2002, 
the RO increased the veteran's disability rating to 30 
percent.  

REMAND

In February 2003, the Board undertook additional development 
of the issue listed on the front page of this remand pursuant 
to authority granted under the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F3d. 1339 (Fed. Cir. 2003).  The development requested 
has been completed.  However, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following: 

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its last supplemental 
statement of the case issued in October 
2002.   

2.  If the benefit sought continues to be 
denied the RO should issue a new 
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




